FILED: June 21, 2007
IN THE SUPREME COURT OF THE STATE OF OREGON
CHIP TERHUNE,
LARRY WOLF & STEVEN NOVICK,
Petitioners,
v.
HARDY MYERS,
Attorney General,
State of Oregon,
Respondent.
(SC S54220)
En Banc
On petition to review ballot title.
Submitted on the record January 5, 2007.
Margaret S. Olney, Smith, Diamond & Olney, Portland, filed the petition for
review and reply for petitioners Terhune, Wolf and Novick.
Judy Lucas, Assistant Attorney General, Salem, filed the answering memorandum
for respondent.  With her on the memorandum were Hardy Myers, Attorney General, and
Mary H. Williams, Solicitor General.
PER CURIAM
Ballot title referred to Attorney General for modification.
PER CURIAM
Petitioners challenge the Attorney General's certified ballot title for
Initiative Petition 49 (2008).  ORS 250.085(5).  Initiative Petition 49, if adopted, would
modify Oregon law regarding union security agreements.
The text of Initiative Petition 49 is virtually identical to the text of Initiative
Petition 48 (2008).  The Attorney General certified identical ballot titles for Initiative
Petitions 48 and 49.
We decided a ballot title challenge regarding Initiative Petition 48 in
Sizemore/Terhune v. Myers, 342 Or 578, 157 P3d 188 (2007).  In that case, petitioners'
and the Attorney General's arguments regarding the ballot title were identical to those that
they submit here.  This court concluded in Sizemore that the Attorney General's ballot title
for Initiative Petition 48 required modification on referral.
For the reasons stated in Sizemore, the Attorney General's certified ballot
title in this proceeding does not comply substantially with statutory requirements and
requires modification on referral.  ORS 250.085(8).
Ballot title referred to the Attorney General for modification.